DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al. (US 20050124387 A1) hereinafter Ribeiro in view of “FH-X830BHS, FH-X730BS, FH-X731BT User Manual by Pioneer” hereinafter Pioneer.

Since it is known in the art as evidenced by Pioneer for a device to further comprise music control buttons comprising a back button; a play/pause button; and a forward button; and wheel select buttons comprising: a first wheel select button; a second wheel select button; a third wheel select button; and a fourth wheel select button in (see operations table on Page 8 of the user manual, it includes all the listed music operations in the claim),
An ordinary skilled in the art would have been motivated to modify the invention of Ribeiro with the teachings of Pioneer for the benefit of improving the controls over the device, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ribeiro with Pioneer.
Allowable Subject Matter
Claims 1-10, and 20 are allowed over prior art of record.
Most relevant prior art of record is Ribeiro et al. (US 20050124387 A1) hereinafter Ribeiro in view of “FH-X830BHS, FH-X730BS, FH-X731BT User Manual by Pioneer” hereinafter Pioneer.

The following is the reason for allowance of claim 1:
Ribeiro alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a boot comprising a notch, a recessed portion, and a first charging contact disposed within the recessed portion; a speaker driver attached to and supported by the boot; a speaker grille attached to the interface panel and the boot and surrounding the speaker driver,
Therefore he claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-10, and 20, claims are allowed for their dependency on allowed claim 1.
Regarding claim 11, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12-18, claims are allowed for their dependency on allowed claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654